RYDER, Acting Chief Judge.
Appellant raises two points, one of which has merit. The trial court stated two reasons for departing from the recommended guidelines sentence: the quantity of cocaine involved and the fact that defendant is a drug dealer. Appellant correctly asserts that both of those reasons are inherent components of a conviction for attempted trafficking in cocaine and are, therefore, invalid bases for departure. See Atwaters v. State, 519 So.2d 611 (Fla.1988); Alexander v. State, 513 So.2d 1117 (Fla. 2d DCA 1987). Accordingly, although we affirm the conviction, we reverse and set aside the sentence imposed herein and remand for resentencing within the recommended guidelines range.
Affirmed in part, reversed in part and remanded for resentencing..
DANAHY and FRANK, JJ., concur.